DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (2020/0074134) in view of Gozzini et al. (2015/0022670).

Regarding claim 1, Lim teaches an electronic device with a fingerprint sensing function (para [0009] an electronic device may include a housing, a touchscreen display disposed inside the housing and viewable through one surface of the housing, an ultrasonic fingerprint sensor disposed inside the housing and overlapping one area of the touchscreen display when viewed from above the one surface of the housing. 101; Fig 1), comprising: a processor (para [0009] at least one processor operatively coupled with the touchscreen display and the ultrasonic fingerprint sensor. 120; Fig 1); a fingerprint sensor (para [0009] at least one processor operatively coupled with the touchscreen display and the ultrasonic fingerprint sensor. 120; Fig 1; para [0035] For example, the sensor module 176 (e.g., a fingerprint sensor, an iris sensor, or an illuminance sensor) may be implemented as embedded in the display device 160 (e.g., a display).), coupled to the processor for obtaining a current fingerprint image (para [0110] The ultrasonic fingerprint sensor may recognize a user's fingerprint, by projecting ultrasonic waves to the finger on the contacting surface (e.g., the surface of the touchscreen display 240) and converting a reflected fingerprint image to an electric signal); and a temperature sensor (para [0009] the ultrasonic fingerprint sensor further comprising a temperature measuring sensor. Para [0044] According to an embodiment, the sensor module 176 may include, for example, a gesture sensor, a gyro sensor, an atmospheric pressure sensor, a magnetic sensor, an acceleration sensor, a grip sensor, a proximity sensor, a color sensor, an infrared (IR) sensor, a biometric sensor, a temperature sensor, a humidity sensor, or an illuminance sensor. Fig 1), coupled to the processor for obtaining current temperature information (para [0111] The in-display fingerprint sensor 360 may periodically detect a current temperature (e.g., the temperature inside or outside the electronic device 101)), wherein the processor obtains current background noise according to the current temperature information (para [0113] In another embodiment, if there is no object on the touchscreen display 240, the in-display fingerprint sensor 360 may generate an ultrasonic pattern image (hereafter, referred to as a background image) based on an air state. In an example embodiment, the background image may be distinguished based on the temperature. The background image may be distinguished, for example, and without limitation, by at least one of a type, a density, a content of fine objects (e.g., dusts) floating in the air, or the like, and the type, the density, and the content of the fine objects floating in the air may vary depending on the temperature.), and removes the background noise from the current fingerprint image according to the current background noise to generate a corrected fingerprint image (para [0117] For example, the in-display fingerprint sensor 360 may, under the control of the auxiliary processor, determine the calibration of the in-display fingerprint sensor 360 using the temperature sensor 640, and provide relevant data to the main processor. The in-display fingerprint sensor 360 may perform the calibration under the control of the auxiliary processor. According to another embodiment, the touchscreen display 240 may, under the control of the auxiliary processor, identify context (e.g., presence or absence of a foreign subject) of the touchscreen display 240 and provide relevant data to the main processor. Para [0128] In an example embodiment, according to whether the current context of the touchscreen display 240 satisfies the second condition, the processor 630 may perform the calibration of the in-display fingerprint sensor 360. For example, if the current context of the touchscreen display 240 satisfies the second condition, the processor 630 may calibrate the in-display fingerprint sensor 360.).
Lim fails to teach wherein the fingerprint sensor is an optical fingerprint sensor or a capacitive fingerprint sensor, and removes the background noise from the current through image processing to generate a corrected fingerprint image; as claimed.
Gozzini teaches an electronic device with a fingerprint sensing function, comprising a fingerprint sensor (Fig 3A; Fig 3B); wherein the fingerprint sensor is an optical fingerprint sensor or a capacitive fingerprint sensor (para [0042] Referring now to FIG. 3A, a first simplified capacitive fingerprint sensing device is shown. In the illustrated embodiment, a capacitive sensor can be included in each individual sensing element of a display, thereby combining the display and capacitive sensing functions in each sensing element. For simplicity, only the capacitive sensing function is described herein) and removes background noise from a current fingerprint image according to current background noise through image processing to generate a corrected fingerprint image (para [0052] Embodiments described herein compensate for capacitance variations and gain variations in a capacitive sensing device. FIG. 6 is a flowchart of an example method for compensating for noise in a capacitive sensing device. Initially, a new image of a fingerprint is captured by the capacitive sensing device, as shown in block 600. The capacitance variation noise is removed from the newly captured image to produce a first compensated image (block 602). The capacitance variation noise is produced by measurement variations between capacitive sensors. para [0053] Next, as shown in block 604, the gain variation noise is removed from the first compensated image to produce a second compensated image. The gain variation noise is produced by the variations between gain elements in a processing channel. The second compensated image is then processed, as shown in block 606. Examples of techniques that can be performed to process the second compensated image include, but are not limited to, image debluring, extraction of the features of the fingerprint, and matching the captured fingerprint image with a reference image. Fig 6).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Lim with the teachings of Gozzini, because it is well known in the art to have substituted one type of fingerprint sensor with another type to yield predictable result of providing the fingerprint capturing functionality; and the combination of the prior art in will result increase the dynamic range of the biometric sensing device and prevent imprecise or indefinite images or data (Gozzini: para [0003]).

Regarding claim 2, Lim teaches the electronic device according to claim 1, further comprising: a memory (130; Fig 1), coupled to the processor for storing an image database (para [0124] The memory 620 may map and store the calibration fingerprint image with its corresponding temperature information), wherein the processor stores the current fingerprint image to the image database of the memory (para [0114] The in-display fingerprint sensor 360 may transfer the reference fingerprint image to the memory 620, and the memory 620 may at least temporarily store the received reference fingerprint image. If generating the reference fingerprint image, the in-display fingerprint sensor 360 may determine a temperature (hereafter, referred to as a reference temperature) of generating the reference fingerprint image using its temperature sensor 640. The reference temperature may indicate a particular temperature range, rather than a specific temperature, in consideration of a sensing error range of the temperature sensor. The in-display fingerprint sensor 360 may transfer the reference fingerprint image and the reference temperature to the memory 620, and the memory 620 may map and store the received reference fingerprint image with the reference temperature).

Regarding claim 8, Lim teaches the electronic device according to claim 2, wherein the image database comprises a plurality of original fingerprint image groups corresponding to the same fingerprint, and each of the plurality of original fingerprint image groups comprises one or more original fingerprint images corresponding to a same temperature condition (para [0114] In an example embodiment, using the ultrasonic scheme, the in-display fingerprint sensor 360 may generate a fingerprint pattern image of the user's fingerprint, as the ultrasonic pattern image. For example, the in-display fingerprint sensor 360 may generate an initial fingerprint pattern image (hereafter, referred to as a reference fingerprint image), according to a user's input. The in-display fingerprint sensor 360 may transfer the reference fingerprint image to the memory 620, and the memory 620 may at least temporarily store the received reference fingerprint image. If generating the reference fingerprint image, the in-display fingerprint sensor 360 may determine a temperature (hereafter, referred to as a reference temperature) of generating the reference fingerprint image using its temperature sensor 640. The reference temperature may indicate a particular temperature range, rather than a specific temperature, in consideration of a sensing error range of the temperature sensor. The in-display fingerprint sensor 360 may transfer the reference fingerprint image and the reference temperature to the memory 620, and the memory 620 may map and store the received reference fingerprint image with the reference temperature. Para [0118] For example, the memory 620 may store one or more touch pattern images for identifying whether current context of the touchscreen display 240 satisfies a second condition. The memory 620 may store a first touch pattern image corresponding to a user's palm placed on the surface of the touchscreen display 240, and a second touch pattern corresponding to a water drop placed on the surface of the touchscreen display 240.).

Regarding claim 9, Lim teaches a fingerprint image processing method, applied to an electronic device (para [0009] an electronic device may include a housing, a touchscreen display disposed inside the housing and viewable through one surface of the housing, an ultrasonic fingerprint sensor disposed inside the housing and overlapping one area of the touchscreen display when viewed from above the one surface of the housing. 101; Fig 1), the electronic device comprising a processor (para [0009] at least one processor operatively coupled with the touchscreen display and the ultrasonic fingerprint sensor. 120; Fig 1), a fingerprint sensor (para [0009] at least one processor operatively coupled with the touchscreen display and the ultrasonic fingerprint sensor. 120; Fig 1; para [0035] For example, the sensor module 176 (e.g., a fingerprint sensor, an iris sensor, or an illuminance sensor) may be implemented as embedded in the display device 160 (e.g., a display).), and a temperature sensor (para [0009] the ultrasonic fingerprint sensor further comprising a temperature measuring sensor. Para [0044] According to an embodiment, the sensor module 176 may include, for example, a gesture sensor, a gyro sensor, an atmospheric pressure sensor, a magnetic sensor, an acceleration sensor, a grip sensor, a proximity sensor, a color sensor, an infrared (IR) sensor, a biometric sensor, a temperature sensor, a humidity sensor, or an illuminance sensor. Fig 1), wherein the fingerprint image processing method comprises: obtaining, by the fingerprint sensor, a current fingerprint image; obtaining, by the temperature sensor, current temperature information (para [0110] The ultrasonic fingerprint sensor may recognize a user's fingerprint, by projecting ultrasonic waves to the finger on the contacting surface (e.g., the surface of the touchscreen display 240) and converting a reflected fingerprint image to an electric signal); obtaining, by the processor, current background noise according to the current temperature information (para [0113] In another embodiment, if there is no object on the touchscreen display 240, the in-display fingerprint sensor 360 may generate an ultrasonic pattern image (hereafter, referred to as a background image) based on an air state. In an example embodiment, the background image may be distinguished based on the temperature. The background image may be distinguished, for example, and without limitation, by at least one of a type, a density, a content of fine objects (e.g., dusts) floating in the air, or the like, and the type, the density, and the content of the fine objects floating in the air may vary depending on the temperature.); and removing, by the processor, the background noise from the current fingerprint image according to the para [0117] For example, the in-display fingerprint sensor 360 may, under the control of the auxiliary processor, determine the calibration of the in-display fingerprint sensor 360 using the temperature sensor 640, and provide relevant data to the main processor. The in-display fingerprint sensor 360 may perform the calibration under the control of the auxiliary processor. According to another embodiment, the touchscreen display 240 may, under the control of the auxiliary processor, identify context (e.g., presence or absence of a foreign subject) of the touchscreen display 240 and provide relevant data to the main processor. Para [0128] In an example embodiment, according to whether the current context of the touchscreen display 240 satisfies the second condition, the processor 630 may perform the calibration of the in-display fingerprint sensor 360. For example, if the current context of the touchscreen display 240 satisfies the second condition, the processor 630 may calibrate the in-display fingerprint sensor 360.).
Lim fails to teach wherein the fingerprint sensor is an optical fingerprint sensor or a capacitive fingerprint sensor, wherein the background noise is a noise image and removes the background noise from the current fingerprint image according to the current background noise through image processing to generate a corrected fingerprint image; as claimed.
Gozzini teaches an electronic device with a fingerprint sensing function, comprising a fingerprint sensor (Fig 3A; Fig 3B); wherein the fingerprint sensor is an optical fingerprint sensor or a capacitive fingerprint sensor (para [0042] Referring now to FIG. 3A, a first simplified capacitive fingerprint sensing device is shown. In the illustrated embodiment, a capacitive sensor can be included in each individual sensing element of a display, thereby combining the display and capacitive sensing functions in each sensing element. For simplicity, only the capacitive sensing function is described herein) and removes background noise from a current fingerprint image according to current background noise through image processing to generate a corrected fingerprint image (para [0052] Embodiments described herein compensate for capacitance variations and gain variations in a capacitive sensing device. FIG. 6 is a flowchart of an example method for compensating for noise in a capacitive sensing device. Initially, a new image of a fingerprint is captured by the capacitive sensing device, as shown in block 600. The capacitance variation noise is removed from the newly captured image to produce a first compensated image (block 602). The capacitance variation noise is produced by measurement variations between capacitive sensors. para [0053] Next, as shown in block 604, the gain variation noise is removed from the first compensated image to produce a second compensated image. The gain variation noise is produced by the variations between gain elements in a processing channel. The second compensated image is then processed, as shown in block 606. Examples of techniques that can be performed to process the second compensated image include, but are not limited to, image debluring, extraction of the features of the fingerprint, and matching the captured fingerprint image with a reference image. Fig 6); wherein the background noise is a noise image (para [0052] The capacitance variation noise is removed from the newly captured image to produce a first compensated image (block 602). The capacitance variation noise is produced by measurement variations between capacitive sensors.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Lim with the teachings of Gozzini, because it is well known in the art to have substituted one type of fingerprint sensor with another type to yield predictable result of providing the fingerprint capturing functionality; and the combination of the prior art in will result increase the dynamic range of the biometric sensing device and prevent imprecise or indefinite images or data (Gozzini: para [0003]).

Regarding claim 10, Lim teaches the fingerprint image processing method according to claim 9, wherein the electronic device further comprises a memory (130; Fig 1), and the fingerprint image processing method further comprises: storing, by the processor, the current fingerprint image to an image database of the memory (para [0114] The in-display fingerprint sensor 360 may transfer the reference fingerprint image to the memory 620, and the memory 620 may at least temporarily store the received reference fingerprint image. If generating the reference fingerprint image, the in-display fingerprint sensor 360 may determine a temperature (hereafter, referred to as a reference temperature) of generating the reference fingerprint image using its temperature sensor 640. The reference temperature may indicate a particular temperature range, rather than a specific temperature, in consideration of a sensing error range of the temperature sensor. The in-display fingerprint sensor 360 may transfer the reference fingerprint image and the reference temperature to the memory 620, and the memory 620 may map and store the received reference fingerprint image with the reference temperature. para [0124] The memory 620 may map and store the calibration fingerprint image with its corresponding temperature information).

Regarding claim 16 Lim teaches the fingerprint image processing method according to claim 10, wherein the image database comprises a plurality of original fingerprint image groups corresponding to the same fingerprint, and each of the plurality of original fingerprint image groups comprises one or more original fingerprint images corresponding to a same temperature condition (para [0114] In an example embodiment, using the ultrasonic scheme, the in-display fingerprint sensor 360 may generate a fingerprint pattern image of the user's fingerprint, as the ultrasonic pattern image. For example, the in-display fingerprint sensor 360 may generate an initial fingerprint pattern image (hereafter, referred to as a reference fingerprint image), according to a user's input. The in-display fingerprint sensor 360 may transfer the reference fingerprint image to the memory 620, and the memory 620 may at least temporarily store the received reference fingerprint image. If generating the reference fingerprint image, the in-display fingerprint sensor 360 may determine a temperature (hereafter, referred to as a reference temperature) of generating the reference fingerprint image using its temperature sensor 640. The reference temperature may indicate a particular temperature range, rather than a specific temperature, in consideration of a sensing error range of the temperature sensor. The in-display fingerprint sensor 360 may transfer the reference fingerprint image and the reference temperature to the memory 620, and the memory 620 may map and store the received reference fingerprint image with the reference temperature. Para [0118] For example, the memory 620 may store one or more touch pattern images for identifying whether current context of the touchscreen display 240 satisfies a second condition. The memory 620 may store a first touch pattern image corresponding to a user's palm placed on the surface of the touchscreen display 240, and a second touch pattern corresponding to a water drop placed on the surface of the touchscreen display 240.).

Allowable Subject Matter
Claims 3-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. Remarks on page 8-10 regarding claims 1 and 9 are directed towards amended claim limitations which were not presented earlier in the manner they are now. This changes the scope of the claim and required further consideration. Upon treating the amended claim limitations on merits, newly cited prior art Lim in combination with .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623